Detailed Office Action

1.	This communication is being filed in response to the submission having a mailing date of (01/12/2022) in which a (3) month Shortened Statutory Period for Response has been set.

                                                   Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Acknowledgements

3.	The undersigned thanks Applicant representative for the cooperation expediting the case, via a new list of amendments received on (01/12/2022). 
Upon new entry, claims (1 -2 and 5 -8) remain pending for examination, of which (1, 7 and 8) are the three (3) parallel running independent claims on record, being amended. Claims (3, 4) were previously cancelled.

3.1.	The undersigned thanks Atty T.W. Koo (Reg. No. 59,649) for the courtesy extended during phone interview on (01/06/2022, recorded on file), were claim status and potential amendments discussed. 

3.3.	In view of the new amendments provided via AFCP 2.0, the previously presented 35 USC 112 and 35 USC 103 rejections are withdrawn, and a new Notice of allowance appears as following:

              Notice of Allowance

4.       The Examiner considers that the case has now been placed in conditions for allowance, and therefore a Notice of Allowance on claims (1 -2 and 5 -8) appears as following:

4.1.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

                                                        Reasons for Allowance

5.       The following is the Examiners statement of reasons for allowance:

5.1.    The three (3) parallel running Independent claims (1, 7 and 8) on record, are drawn to a particular codec technique - employing dequantized transform coefficients of the target block, able to generate residual samples based on a first and/or a second inverse-transform, and in response to a case in which a second inverse-transform is performed between the de-quantization and the first inverse-transform, 
generate residual samples of the current block by perform the first inverse-transform on M transform coefficients resulting from performing the second inverse-transform on N quantized transform coefficients of a partial region within the block, 
wherein a value of M is less than or equal to a product of a width and a height of the current block and a value of N is less than the value of M, 
wherein when width and height of the current block is equal to 4, respectively, the values of M and N are determined to be 16 and 8, respectively,
wherein when width and height of the current block is equal to 8, respectively, the value of M is determined to be 48 which is less than the product of the width and the height of the current block, and 
wherein the second inverse-transform is performed only when the current block is a block encoded in an intra mode; [Claims; Figs (8 -10) Specs; 0190, 0242].

5.2.    The below group of Prior art (PA) presented on record (see Section 6), fails to fairly disclose and/or suggest the specificities of the above construction (see section 5.1), as now recite in claims (1, 7 and 8), having no analogous in the Art at the time the invention was made/filed, and therefore to be considered a novelty.

5.3.       For at least above arguments, Examiner is believed that present claims to limitations, in combination with the rest of the associated features as prev. disclosed, has/have been constructed in such manner, placed in condition for allowance.

5.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.
    
     Prior Art Citations

6.       The following List of PA, made of record and not relied upon, is considered pertinent to
Applicant’s disclosure:

6.1.	Patent documentation:

US 10,499,061 B2		Koo; et al.		H04N19/46; H04N19/91; H04N19/80; 
US 11,044,471 B2		Lee; et al.		H04N19/14; H04N19/18; H04N19/11; 
US 11,176,711 B2		Lim; et al.		H04N19/19; H04N7/17318; G06T9/004; 
US 2017/0324643 A1	Seregin; et al.	H04N19/60; H04N19/12; H04N19/423; 

6.2.       Non Patent Literature:

_ Transform Coefficient Coding in HEVC; Sole; Dec-2012. 
_ A Two-stage Algorithm for the Early Detection of Zero-quantized DCT coefficients; 2017.

                                                             CONCLUSIONS

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481